Citation Nr: 1741346	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-30 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral osteoarthritis of the hips.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1956 to September 1958, with a subsequent period of reserve service from September 1958 to September 1962.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In November 2015, the Board denied the claim for entitlement to service connection for bilateral hip disability.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  An October 2016 Joint Motion for Partial Remand (JMPR) filed by the parties requested the Court vacate the Board's November 2015 denial of the bilateral hip disability claim and the Court issued an Order granting the JMPR in November 2016.  Per the Court's November 2016 Order, in February 2017, the Board remanded the claim for further development, including for a VA examination.  The claim is now returned before the Board.

The Board notes that the Veteran requested a Board hearing before a Veterans Law Judge, but withdrew his request for a hearing in a written correspondence dated January 2015.  As the Veteran withdrew his hearing request, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C F R § 20 704 (e) (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral osteoarthritis of the hips was not incurred in or caused by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).





CONCLUSION OF LAW

The Veteran's bilateral osteoarthritis of the hips is not shown by the probative evidence to have originated during his military service or for many years after the conclusion of his service or to otherwise be related or attributable to his service.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist 

As an initial matter, the Board notes that VA's duty to assist has been satisfied in this case.  As noted in the Board's November 2015 decision, an October 2010 response from the National Personnel Records Center (NPRC) via the Personnel Information Exchange System (PIES) reports that the Veteran's service treatment records are "fire related," which is presumably a reference to service treatment records that were destroyed during a July 1973 fire at the NPRC.  VA has a heightened duty to assist in these cases.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); see also Cromer v. Nicholson, 19 Vet. App. 215 (2005) (destruction of service medical records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision).  

However, also in October 2010, the NPRC indicated that all service treatment records that were available for the Veteran have been provided, and the Board has determined that they have been associated with the claims file.  Therefore, the Board finds no indication that other available outstanding service treatment records exist, that any additional efforts to obtain the missing records would be futile, and all records identified by the Veteran as relating to this claim have been obtained to the extent possible.  Moreover, the record contains sufficient evidence to make a decision on the claims addressed herein.  Therefore, the Board will proceed to adjudicate the merits of this case.


Service Connection

For the reasons fully discussed below, the claim for entitlement to service connection for bilateral osteoarthritis of the hips is denied.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Generally, to establish service connection, an appellant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (2009); Shedden v. Principi, 381 F.3d 1163, 1167 (2004).  

(1) Current Disability

As an initial matter, the Board notes that the Veteran has contended that he was diagnosed with osteoarthritis in both hips in 1963 or 1964 by a Dr. Carter.  See March 2017 VA examination report.  However, there are no records in the evidence to substantiate this diagnosis date.  Moreover, the Veteran reported that no x-rays were performed to make the alleged 1963 or 1964 diagnosis (see March 2017 VA examination), when, for VA purposes, osteoarthritis should be established by x-ray findings.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In any event, the medical records of evidence show that the Veteran was diagnosed for the first time by x-ray with osteoarthritis in the right hip in 2008 and in the left hip in 1998.  See March 2017 VA examination report.  Therefore, the current disability requirement is met.

(2) In-service Injury

The second element is also met.  The Veteran reports that his bilateral osteoarthritis of the hips stems from his active duty service as a paratrooper.  See, e.g., July 2012 Veteran Statement.  He states that during his active duty service, he made a total of 27 jumps, and that these repeated jumps, along with a parachute jump injury in 1958, caused his current bilateral osteoarthritis of the hips.  See id.  While the Veteran's 1958 parachute jump injury is not documented in the service records of record, the Veteran's DD Form 214 shows that the Veteran received a Parachutist Badge; therefore, it is highly probable that he made these repeated jumps and that he could have been involved in such a parachute jump injury while in service.  As such, the Board finds the Veteran's statements are corroborated.   

(3) Nexus

Unfortunately, even though more than one theory of entitlement was considered, the Board finds that the third element of service connection, the nexus, is not met.  For the following reasons, there is no nexus based on either a presumptive or direct basis.  

      i)	Presumptive Service Connection

As an initial matter, bilateral osteoarthritis of the hips is a condition that is considered chronic, and therefore, will be presumed to have been incurred in service if it manifested to a compensable degree (meaning to at least 10 percent disabling) within one year after discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

Moreover, since bilateral osteoarthritis of the hips is a chronic condition according to § 3.309(a), service connection may be established alternatively under § 3.303(b) if it was first noted during his service and he has experienced continuous symptoms associated with it ever since.  Walker v. Shinseki, 708 F.3d 1331 (2013).  

Here, as noted above, some of the Veteran's service records are presumed to have been destroyed by the July 1973 fire at the National Personnel Records Center.  The service records that are available, however, have all been associated with the claims file.  

Based on the evidence of record, the Veteran was not diagnosed with osteoarthritis by x-ray until 2008 for the right hip, and 1998 for the left hip - more than thirty-six years after he left service.  See March 2017 VA examination.  Thus, there is no indication that the Veteran had osteoarthritis in the hips during service or eleven months after he left service.  See also Maxson v. Gober, 230 F.3d 1330 (2000) (finding that a prolonged period without medical complaint, and the amount of time that elapsed since service can be a factor for consideration in rebutting the presumption of service connection).

Furthermore, even though the Veteran is competent to report that he has been experiencing hip pain every other day since the alleged parachute jump injury in 1958, he is not competent to medically attribute his bilateral osteoarthritis of the hips to his in-service 1958 parachute jump injury and repeated jumps, as such an etiology determination requires medical expertise, which the record shows he does not have.  Thus chronicity and continuity of the bilateral hip osteoarthritis since service is not established.  See 38 C.F.R. § 3.159 (a)(1) versus (a)(2).  See King v. Shinseki, 700 F.3d 1339, 1345 (2012).

In sum, based on the record, the Veteran's bilateral osteoarthritis of the hips did not manifest during or within the year after his separation from service, and the evidence of record does not establish that his continuous symptomatology is associated with his current bilateral osteoarthritis of the hips.  He is therefore not entitled to service connection on a presumptive basis, including on the basis of continuity of symptomatology.

      ii)	Direct Service Connection

The Veteran is not entitled to service connection for bilateral osteoarthritis of the hips on a direct basis either because there is no competent evidence that the Veteran's bilateral osteoarthritis of the hips is related to his service.

The Veteran underwent a VA examination in March 2017.  In the March 2017 VA medical etiology opinion, Dr. L.J.N. opined that the Veteran's bilateral osteoarthritis of the hips was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  See March 2017 VA opinion.  

Dr. L.J.N. concluded so first because the Veteran was 62 years old when he was diagnosed with arthritis to the left hip and 72 years old when he was diagnosed with arthritis to the right hip, and "[o]steoarthritis is thought to be a normal consequence of aging . . . most commonly present[ed] in patients over 40 years of age."  Id.  

She also stated that the Veteran's post-service, fifty yearlong occupation as a full time barber (and part-time from age 70 to the present) has required him to stand on his feet for long periods of time, and that standing more than two hours at a time has been correlated with hip osteoarthritis in 60 to 70 year old males, according to a five-year study of occupational hip osteoarthritis in 60 to 70 year old males.  See id.

Notably, she further stated that even though the Veteran reports he made 25 parachute jumps and was involved in a 1958 parachute jump while in service, her medical expert opinion is that these injuries are "not injuries that were severe enough to result in the development of subsequent diagnosis of hip arthritis . . . since the Veteran had a temporal gap of about 40-42 years between the alleged initial injuries in 1956-1958 and the diagnosis of left hip arthritis in 1998, and 50-52 years between the alleged initial injures in 1956-1958 and the diagnosis of right hip arthritis in 2008, as well as only mild [bilateral] hip arthritis [as] seen on radiographs [dated] 3/23/20017."  Id. (emphasis added).

Given that there is no evidence the examiner was not competent or credible, and as the opinion is based on a thorough review of the file, including the December 2012 private medical record, which documented the Veteran's May 2008 complaint of hip pain, along with all of the Veteran's lay statements of record, the Board finds this opinion entitled to probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-301 (2008).

There are also no competent private or VA medical records on file that provide contrary findings to this March 2017 VA negative etiology opinion.  The Board acknowledges the December 2012 private medical record on file, in which the examiner Dr. J.H. stated:

[The Veteran] has been a patient of this practice for about 30 years.  He was diagnosed degenerative disc and facet joint changes with central spinal stenosis of L4-L5 and L5-S1.  Both of these disorders can result from trauma indured [sic] years prior to the diagnosis.  This patient's disease and continued to advance.  He has required epidural injections. Within the last two years he has completed a course of physical therapy and underwent spinal surgery.

Hodges-Betts MD Homecare LLC, December 2012 (emphasis added).  

However, the examiner did not connect the Veteran's trauma to service or, more specifically, to the parachute jumps in service.  Additionally, the general standard of proof in Veteran's benefits cases is "at least as likely or not," not what Dr. J.H. provided, when he stated - "[This] disorder[] can result from trauma indured years prior to the diagnosis," as it cannot be determined if this equates to a 50% probability or more.  See Wise v. Shinseki, 26 Vet. App. 517, 530-31 (2014).  More importantly, the examiner did not provide a rationale for his opinion.  Finally, the medical statement by Dr. J.H. is inadequate, where it did not even discuss the Veteran's right hip.

Therefore, the Board finds this medical record, to the extent that it may be considered an etiology opinion, inadequate, and therefore entitled to minimal probative weight.  

Additionally, there are no private or VA medical records on file that provide any findings that conflict with the March 2017 VA negative etiology opinion.  Based on the objective medical evidence of record, the Veteran was not diagnosed with osteoarthritis by x-ray until 2008 in the right hip, and in 1998 in the left hip - more than thirty-six years after he left service.  See, e.g., March 2017 VA examination.  

Finally, the Board acknowledges that the Veteran contends that his bilateral hip osteoarthritis was incurred in or caused by his service; however, the record does not demonstrate that the Veteran has special training in or acquired any medical expertise.  While lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the Board finds the specific issue here (i.e., the etiology of bilateral hip osteoarthritis) falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Thus, the Veteran's lay statements, to the extent that they pertain to the potential etiology of his bilateral hip osteoarthritis, are entitled to minimal probative weight.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony in general is not competent to prove that which would require specialized knowledge or training).  

Thus, as the negative VA opinion carries more probative weight, the preponderance of the evidence weighs against a finding that the Veteran's current bilateral osteoarthritis of the hips is related to his service.  As such, service connection is denied on a direct basis.  

Conclusion

Based on the above, the Board finds that service connection for bilateral osteoarthritis of the hips is not warranted on either a presumptive or direct basis.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5170(b); 38 C.F.R. § 3.102 (2016); Ortiz v. Principi, 274 F.3d 1361, 1364 (2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




							(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for bilateral osteoarthritis of the hips is denied.




____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


